             Case 2:18-cv-00537-JLR Document 281 Filed 10/14/20 Page 1 of 2




 1                                                                   The Honorable James L. Robart

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JOHNNY B. DELASHAW, JR.,                          Case No. 2:18-cv-00537-JLR

10                 Plaintiff,                          ORDER ON DR. ROD OSKOUIAN’S
                                                       MOTION TO SEAL BRIEF IN SUPPORT
11          v.                                         OF DEFENDANT COBBS’S MOTION TO
                                                       SEAL
12   SEATTLE TIMES COMPANY, and CHARLES
     COBBS,
13                                                     CLERK’S ACTION REQUIRED
                   Defendants.
14

15          Pending before the Court is interested party Dr. Rod Oskouian’s (“Dr. Oskouian”) Motion
16   to Seal (the “Motion”). In connection with the Motion, the Court reviewed and considered the
17   following:
18          1.     Dr. Oskouian’s Motion to Seal Brief in Support of Dr. Cobbs’s Motion to Seal;
19          2.     Dr. Cobbs’s Motion To Seal (Dkt. 205);
20          3.     Dr. Oskouian’s Brief in Support of Defendant Cobbs’s Motion to Seal;
21          4.     Defendants’ response to Dr. Oskouian’s Motion to Seal and supporting documents,
22                 if any;
23          5.     Plaintiffs’ response to Dr. Oskouian’s Motion to Seal and supporting documents, if
24                 any; and
25          6.     Dr. Oskouian’s reply in support of his Motion to Seal and supporting documents, if
26                 any.


     [PROPOSED] ORDER ON DR. ROD OSKOUIAN’S MOTION TO SEAL BRIEF
     IN SUPPORT OF DEFENDANT COBBS’S MOTION TO SEAL – 1
     (Case No. 2:18-cv-00537-JLR)                                             1000 SECOND AVENUE, SUITE 3500
                                                                              SEATTLE, WA 98104 • (206) 393-5400
              Case 2:18-cv-00537-JLR Document 281 Filed 10/14/20 Page 2 of 2




 1   The Court also reviewed the records on file herein. And being otherwise fully advised, now

 2   therefore,

 3          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Dr. Rod Oskouian’s

 4   Motion to Seal Brief In Support of Defendant Cobbs’s Motion to Seal is:

 5          GRANTED.

 6

 7          IT IS SO ORDERED.

 8          DATED this 14th day of October, 2020.

 9

10

11
                                                        A
                                                        HONORABLE JAMES L. ROBART
12                                                      UNITED STATES DISTRICT JUDGE
13

14   Presented by:

15   POLSINELLI PC
16   By: /s/Jim J. Fredman
17   Jim J. Fredman, WSBA# 30110
     1000 Second Ave., Suite 3500
18   Seattle, WA 98104
     Tel: (206) 393-5400
19   Email: jim.fredman@polsinelli.com
20   By: /s/Brian McEvoy
21   Brian McEvoy (Pro Hac Vice Pending)
     1201 W. Peachtree Street NW, Suite 1100
22   Atlanta, GA 30309
     Tel: (404) 253-6021
23   Email: bmcevoy@polsinelli.com
     Attorneys for Dr. Rod Oskouian
24

25

26


     [PROPOSED] ORDER ON DR. ROD OSKOUIAN’S MOTION TO SEAL BRIEF
     IN SUPPORT OF DEFENDANT COBBS’S MOTION TO SEAL – 2
     (Case No. 2:18-cv-00537-JLR)                                              1000 SECOND AVENUE, SUITE 3500
                                                                               SEATTLE, WA 98104 • (206) 393-5400
